DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7 and 9-30 are pending as amended on 3/9/2022. Claims 9-19 stand withdrawn from consideration. New claims 23-30 have additionally been withdrawn from consideration (see below).
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 3/9/2022. In particular, claim 1 has been amended to require an additional diamine component (selected from a Markush group), new claim 20 is limited to particular solvent, and new claim 22 has been amended to recite a particular polyamic acid species which was not previously recited.  Therefore, the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Information Disclosure Statement
The information disclosure statement filed 11/11/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The lined-through references have not been considered as a copy of the reference is either not provided, or is incomplete.

Election/Restrictions
Newly submitted claims 23-30 are directed to species that lack unity of invention from the species which was elected in the response filed on 7/19/2021.
In the restriction requirement mailed 5/19/2021, Applicant was required to elect a single species for examination by choosing a particular dianhydride, or particular combination of dianhydrides, and by further choosing a particular diamine, or particular combination of multiple diamines, which form the polyamic acid. In the reply to the restriction requirement filed on 7/19/2021, Applicant elected species wherein the dianhydride component was derived from ODPA and the diamine component was derived from Bis-P. 
In the present response to the action mailed 9/20/21, applicant amended the claims to recite several mutually exclusive species. None of the presently amended claims are drawn to the polyamic acid species elected on 7/19/2021, wherein the dianhydride component is ODPA and the diamine component is Bis-P (i.e., ODPA//Bis-P 100//100) (This species was rejected as being anticipated by Kim in the 9/20/21 action). Therefore, examination is presently extended to a species of polyamic acid formed from ODPA as the dianhydride component, and from a combination of Bis-P/TFMB as the diamine components (ODPA//Bis-P/TFMB 100//90/10). This species is most narrowly recited in claim 22. 
New claims 23-26 require a third diamine component in addition to TFMB and Bis-P (i.e., APB-133). Because the presently elected species excludes any diamine component other than Bis-P and TFMB, claims 23-26 do not overlap in scope (i.e., are mutually exclusive from) with the elected species. The species lack unity, as the common technical feature is a polyamic acid comprising units derived from ODPA, Bis-P and TFMB, which does not define a contribution over the prior art (see prior art rejection below of claims 7, 21 and 22).
New claims 27-30 require a second dianhydride component in addition to ODPA. Because the presently elected species excludes any dianhydride component other than ODPA, claims 27-30 do not overlap in scope (i.e., are mutually exclusive from) with the elected species. The species lack unity a posteriori, as the common technical feature is a polyamic acid comprising units derived from ODPA and Bis-P, which does not define a contribution over the prior art (see e.g., the rejection over Kim in the action mailed 9/20/21).
Claims 23-30 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 depends from claim 20, which depends from claim 7, which depends from claim 1. Claim 21 further limits claim 20 by requiring the polyamic acid to comprise ODPA, Bis-P and TFMB. However, claim 1 requires the polyamic acid to comprise ODPA, and claim 7 requires the polyamic acid to comprise Bis-P and TFMB. Therefore, claim 21 fails to further limit claim 20, as the monomers recited in claim 21 are already required to be present in the polyamic acid of claim 20.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1, 7, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (WO 2016158825; English language equivalent US 2018/0086939 cited herein).
(Note: the polyamic acid in the composition suggested by Kato does not meet the elected species recited in claim 22; Kato suggests a non-elected species which is encompassed by the broader generic claims 1, 7, 20 and 21.)
As to claim 1, 7, 20 and 21, Kato discloses a “first polyimide film” [0042] which contains a polyimide according to general formula (I) [0040]

    PNG
    media_image1.png
    133
    384
    media_image1.png
    Greyscale
,
wherein “A” contains a structure according to A-1

    PNG
    media_image2.png
    102
    364
    media_image2.png
    Greyscale
,
and at least one or more structures according to A-2, A-3 and A-4 [0042].
Kato names α,α′-bis(4-aminophenyl)-1,4-diisopropyl benzene (abbreviated BAPDB by Kato, corresponding to presently recited “Bis-P” recited in claim 1) as an example of a diamine providing a structure according to A-2. See also [0047 and 0049]. Kato further teaches that “B” is obtained from acid dianhydrides [0067], and specifically names 4,4’-oxydiphthalic dianhydride (ODPA) as a preferred dianhydride [0081]. Kato exemplifies a polyimide formed from diamine components which comprise BAPDB (Bis-P) and from a dianhydride component which comprises ODPA [0199]. 
Kato fails to specifically teach a polyimide from BAPDB and ODPA formed via a polyamic acid solution intermediate. However, Kato teaches that with respect to the first polyimide film, the manufacturing method is not limited particularly, and it is possible to apply the first manufacturing method [0146]. Kato teaches that the first manufacturing method is a method of casting a solution of polyimide precursor on a support (followed by imidization) [0143]. 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). The person having ordinary skill in the art would have been motivated, therefore, to have formed Kato’s first polyimide film utilizing any of the manufacturing methods disclosed by Kato in order to provide Kato’s first polyimide film. Given Kato’s teaching that the method of forming the first polyimide film is not limited, and Kato’s teaching that the disclosed first manufacturing method is suitable, it would have been obvious to the person having ordinary skill in the art to have formed a polyimide film, as disclosed by Kato, by the disclosed first manufacturing method of casting a solution of a polyimide precursor (i.e., polyamic acid) from BAPDB (Bis-P) and ODPA in a solvent. 
As solvent, it would have been obvious to the person having ordinary skill in the art to have selected any of those named by Kato in [0089], particularly one of the two solvents preferred in terms of solubility (NMP and GBL). It would have been obvious to the person having ordinary skill in the art to have formed Kato’s polyamic acid as a solution in NMP to ensure sufficient solubility. 
As to the additional diamine component recited in claim 1, and specifically “TFMB” recited in claims 7 and 21, Kato discloses TFMB as a suitable further diamine monomer [0062-63], and teaches that the introduction of bulky fluorine atoms suppresses CT complex formation and decreases YI [0065-66]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a solution of polyamic acid comprising units formed from ODPA and Bis-P, as suggested by Kato, by further including TFMB in order to reduce YI, thereby arriving at a composition encompassed by the present claims. (It is noted that Kato’s polyamic acid must comprise a diamine component derived from 3,3’-DDS, which is not explicitly recited in present claims 1, 7, 20 and 21. However, in view of the open ending transitional phrase “comprising,” a component derived from an unrecited diamine, such as 3,3’-DDS, is not excluded from the claims.) 

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2014/0349098). 
As to claims 1 and 7, Hong discloses a coating composition comprising an amic acid-containing polymer (corresponding to a polyamic acid as presently recited). Hong exemplifies formation of polyamic acid in dimethylacetamide (DMAc) [0165], which is a high boiling aprotic solvent.
Hong names several suitable diamines used for reaction with dianhydride to form the polyamic acid [0026], including Bis-P (see [0032], sixth structure shown on p 3). Hong further names several suitable dianhydrides, including ODPA [0038].  
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). As evidenced by Hong’s teaching in [0006], there was a recognized need in the art to develop a colorless transparent material having excellent transparency, heat resistance mechanical strength and flexibility. Hong’s disclosure provides a finite number of identified, predictable solutions to the recognized need, as Hong identifies a finite number of diamines and finite number of dianhydrides which are can be reacted with one another to provide potential solutions to the recognized need. In light of Hong’s disclosure that each of the named diamines and dianhydrides are suitable as monomers for use in the reaction to prepare the amic-acid containing polymer, it is evident that one having ordinary skill in the art could have selected any one or more of the diamines named by Hong for the disclosed reaction with any one or more of the dianhydrides named by Hong with a reasonable expectation of successfully producing a coating composition as disclosed by Hong.  
In light of this discussion, it is apparent that the presently claimed invention is arrived at by choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Therefore, it would have been obvious to a person of ordinary skill in the art to have prepared a composition comprising DMAc and polyamic acid, as disclosed by Hong, utilizing any diamine (or combination of diamines) named by Hong and any dianhydride (or combination of dianhydrides) named by Hong to form the polyamic acid, including utilizing Bis-P and ODPA.
As to the “additional diamine” recited in claim 1 and, more specifically, TFMB as recited in claim 7, Hong explicitly discloses that the diamine can be a combination of diamines [0032]. Therefore, Hong discloses polyamic acids formed from combinations of more than one type of diamine. Bis-P as well as several of the diamines named in claim 1, including TFMB, are included among the suitable diamines named by Hong. See [0032], page 2, second structure from the bottom of the page. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composition comprising DMAc and polyamic acid, as disclosed by Hong, by forming the polyamic acid utilizing any dianhydride named by Hong (including ODPA) and any diamine (or combination of diamines) named by Hong (including Bis-P in combination with another named diamine, as recited in claim 1, or, including utilizing a combination of TFMB and Bis-P as the diamines as recited in claim 7), in order to pursue any of the finite number of identified, predictable potential solutions to the need disclosed by Hong in [0006].

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al (JP H07173287; included machine translation cited herein).
 (Note: the polyamic acid in the composition suggested by Nishino alone does not meet the elected species recited in claim 22; Nishino suggests a non-elected species which is encompassed by the broader generic claim 1)
Nishino discloses a solvent-soluble polyimide excellent in mechanical properties and having a color close to colorless and transparent [0003]. The polyimide is obtained by reacting a diamine of formula (3) with dianhydride of formula (4) [0004]: 

    PNG
    media_image3.png
    325
    422
    media_image3.png
    Greyscale

As examples of the diamine, Nishino names [1,4-phenylenebis (1-methylidene)] bisaniline, which corresponds to “Bis-P” as presently recited. Nishino further names two examples of the dianhydride, including 4,4-oxydiphthalic dianhydride, which corresponds to ODPA as presently recited [0005].
Nishino further teaches several diamines which can be copolymerized at 50 mol% or less, including several which are recited as an “additional diamine” component in instant claim 1. For example, Nishino names p-phenylenediamine (i.e., PPD), m-phenylenediamine (“MPD”), 4,4’-diaminodiphenyl sulfide (ASD), 4,4’-diaminodiphenyl ether (ODA), etc… [0005]. Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from ODPA, Bis-P and a further diamine comonomer, as disclosed by Nishino, by further copolymerizing any of the diamines named by Nishino in an amount up to 50 mol%, including a diamine corresponding to one of the presently claimed “additional diamine components,” e.g., PPD, MPD, ASD or ODA.
Nishino teaches that the polyimide is synthesized from a polyamic acid solution [0005]. Nishino exemplifies preparation of a solution comprising polyamic acid in NMP (corresponding to a high boiling aprotic solvent, as recited in claim 1). Therefore,  Nishino suggests a solution comprising a polyamic acid in NMP, wherein the polyamic acid comprises a tetracarboxylic acid component derived from ODPA, and comprises diamine components derived from Bis-P and an additional diamine as presently recited. 

Claims 7 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al (JP H07173287; included machine translation cited herein) in view of Kato et al (WO 2016158825; English language equivalent US 2018/0086939 cited herein).
As to claims 7, 20 and 21, Nishino discloses a solvent-soluble polyimide excellent in mechanical properties and having a color close to colorless and transparent [0003]. The polyimide is obtained by reacting a diamine of formula (3) with dianhydride of formula (4) [0004]: 

    PNG
    media_image3.png
    325
    422
    media_image3.png
    Greyscale

As examples of the diamine, Nishino names [1,4-phenylenebis (1-methylidene)] bisaniline, which corresponds to “Bis-P” as presently recited. Nishino further names two examples of the dianhydride, including 4,4-oxydiphthalic dianhydride, which corresponds to ODPA as presently recited [0005]. Nishino further teaches several diamines which can be copolymerized at 50 mol% or less in order to ensure sufficient solubility [0005]. 
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from either of the two dianhydrides named by Nishino (including ODPA, any of the diamines of formula 3 named by Nishino (including Bis-P) and up to 50 mol% of an additional copolymerizable diamine, in order to provide a soluble almost colorless polyimide having excellent mechanical properties. 
Nishino teaches that the polyimide is synthesized from a polyamic acid solution [0005]. Nishino exemplifies preparation of a solution comprising polyamic acid in NMP (corresponding to a solvent as recited in claim 20). Therefore, Nishino suggests a solution comprising a polyamic acid in NMP, wherein the polyamic acid comprises a tetracarboxylic acid component derived from ODPA, and comprises diamine components derived from Bis-P and an additional diamine. 
Nishino names several diamines which can be copolymerized at 50 mol% or less, including substituted benzidines (i.e., substituted with methyl groups or chloro groups). However, Nishino fails to specifically name the presently recited benzidine substituted with trifluoromethyl groups (i.e., TFMB) as one of the copolymerizable diamines.
Like Nishino, Kato discloses polyimides having good solubility in solvent that are colorless, transparent, and excellent in mechanical properties (abstract). Like Nishino, Kato discloses including Bis-P as a suitable diamine monomer [0047, 49], (abbreviated BAPDB by Kato). Kato teaches that the solubility of the polyimide is improved by inclusion of structures according to formulas (A-1) to (A-4) (i.e., structures which include Bis-P) because orientation of the polyimide is disordered by bending of the main chain [0052]. Kato further teaches that it is possible to contain a small amount of structure units other than units expressed by (A-1) through (A-5) [0062], and names TFMB as a structural unit which, due to introduction of bulky steric hindrance by fluorine atoms, suppresses formation of CT complexes among molecules of the polyimide, thereby decreasing the YI (yellowness) of the film [0065-66]. 
In view of Kato’s disclosure, when preparing a polyimide intended for applications requiring decreased color/yellowing, the person having ordinary skill in the art would have been motivated to include a small amount of structural units derived from TFMB, in order to suppress formation of CT complexes and decrease the yellowness of the film. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide (via a polyamic solution in NMP) from ODPA, Bis-P and an additional diamine in an amount up to 50 mol%, as suggested by Nishino, by utilizing TFMB as the additional diamine, in order to decrease yellow coloring in the ultimately obtained film. 
As to claim 22, modified Nishino suggests a polyamic acid solution according to claim 21 wherein the polyamic acid is formed from ODPA as the dianhydride, and from Bis-P and TFMB as the diamines. Nishino teaches utilizing the additional diamine in an amount up to 50 mol% in order to ensure sufficient solubility [0005], and Kato similarly teaches incorporating a “small amount” of units derived from TFMB [0062]. In light of Nishino and Kato’s disclosures, the person having ordinary skill in the art would have been motivated to select appropriate amounts of YI-decreasing TFMB relative to solubility-improving Bis-P in order to achieve the desired balance of decreased color and solubility, based on the priorities of the intended application. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared polyamic acid from ODPA as the dianhydride and from Bis-P and any amount of TFMB up to 50 mol% as diamines, as suggested by modified Nishino, in order to target the desired solubility and color, including 10 mol% TFMB, thereby arriving at a solution composition as recited in claim 22. 

Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered.
The rejections under 35 USC 112(b), 102 and 103, as they were previously set forth, have been overcome by amendment. New rejections necessitated by amendment, including over previously cited Kato and Hong, have been made.
Applicant’s argument (pp 9-10) that Kim has been overcome by the amendment requiring an additional diamine is persuasive. None of the presently amended claims are rejected over Kim.
As to Kato, Applicant argues (p 11) that none of the claimed polyamic acids contain sulfone diamines, which are required by Kato. However, while claims 1, 7, 20 and 21 do not explicitly recite sulfone diamines, they also do not exclude sulfone diamines (the transitional phrase “comprising” is open ended). Therefore, Applicant’s argument that the claimed polyamic acids contain no sulfone diamines is not persuasive.
Applicant further argues (pp 11-12) that Kato discloses utilizing a second manufacturing method for generating the second polyimide film, which uses a polyimide (rather than a polyamic acid) varnish. However, the rejection over Kato cites Kato’s disclosure of a first (rather than second) polyimide film and preparation thereof via polyamic acid as meeting the claims. Therefore, because the rejection does not rely on Kato’s disclosure of a second polyimide film or Kato’s second manufacturing method to meet the present claims, Applicant’s argument regarding the failure of Kato’s second manufacturing method to satisfy the claims is not persuasive.
As to Hong, Applicant argues (pp 12-13) that the amic acid-containing polymer of Hong is partially imidized, and Applicant’s process does not involve any pre- or partial polymerization using imidizing agent. However, the present claims are drawn to polyamic acid solutions, not processes. Given its broadest reasonable interpretation, a polyamic acid would encompass any polymer having amic acid groups, including polymers which have functional groups in addition to amic acid groups (e.g., imide groups). Therefore, given that it contains a substantial content of amic acid groups, a partially imidized polyamic acid, as disclosed by Hong, is considered encompassed by the term “polyamic acid” recited in the present claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766